—Judgment unani*1068mously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in granting the motion of plaintiff for summary judgment on its breach of contract cause of action. In support of its motion, plaintiff admitted that, during the course of performing the parties’ contract, it broke an electric service line that caused defendant to sustain damages and that it refused to reimburse defendant for those damages. Additionally, plaintiff acknowledged that defendant had refused to pay the balance due under the contract because of its refusal to reimburse those damages. Plaintiff’s submission on the motion did not establish plaintiff’s entitlement to summary judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). The conclusory assertions of plaintiff’s secretary that plaintiff fully performed all of its obligations under the contract are insufficient to support the granting of summary judgment (see, Winegrad v New York Univ. Med. Ctr., supra; Republic Natl. Bank v Luis Winston, Inc., 107 AD2d 581, 582). (Appeal from Judgment of Supreme Court, Suffolk County, Oshrin, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.